Citation Nr: 9922327	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-19 094	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' November 1997 decision denying 
entitlement to recognition of the moving party as a veteran 
for purposes of Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a November 1997 
Board decision.


FINDINGS OF FACT

1.  In November 1997, the Board issued a decision in which it 
concluded that the moving party was not a veteran of active 
military, naval or air service and did not have recognized 
service with the Armed Forces of the United States so as to 
be eligible for Department of Veterans Affairs (VA) benefits.

2.  The Board's decision of November 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's November 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In his November 1996 claim, the moving party reported that he 
served as Lieutenant Colonel in F. Sandico Unit, 55th 
Infantry, attached to the 6th Division GHQS of the United 
States Army from August 1942 to December 1945.  He also 
submitted a document titled Certificate of Honorable 
Discharge from Service, signed by a Colonel and Lieutenant 
Colonel from the Brigade, conveying the same information.

In December 1996, the moving party submitted June 1968 
affidavits, signed by F.F., M.E., and Q.F., to the effect 
that they had served with the moving party in "G" Company, 
2nd Battalion, Malungay Regiment, Kalayaan Command, as a 
private.  Also submitted was a statement from the moving 
party, also dated in June 1968, attesting to the same facts, 
and a June 1945 roster of Company "G," listing the moving 
party's name as part of the First Squad.

In February 1997, the U.S. Army Reserve Personnel Center 
certified that the moving party had no service as a member of 
the Philippine Commonwealth Army including the recognized 
guerrillas in the service of the United States Armed Forces.

In July 1997, the U.S. Army Reserve Personnel Center reported 
a variation on the name of the moving party, as well as a 
service number provided by the moving party were insufficient 
to warrant a change in the prior negative certification as to 
the moving party's claimed service.

In November 1997, the Board, citing the U.S. Court of Appeals 
for Veterans Claims (Court) decision in Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992), noted that the VA is prohibited 
from finding, on any basis other than a U.S. service 
department document which the VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  
Service department findings, therefore, are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Consequently, the Board determined that a U.S. Army 
determination that the moving party did not serve as a member 
of either the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the U.S. Armed 
Forces, are binding upon the Board.  Accordingly, the Board 
found that the claim of entitlement to eligibility for VA 
benefits based on recognized military service lacks legal 
merit and must therefore be denied. 

In February 1998, the moving party sought reconsideration of 
the Board's November 1997 determination.  He asserted that 
the evidence he had submitted consisting of his own 
evidentiary assertions and affidavits from other individuals 
were sufficient to establish his eligibility.  He also 
maintained that the absence of his name from guerilla rosters 
was not conclusive proof that he was not a guerilla, and that 
other individuals had obtained such recognition by their 
"strong connections" with guerilla officers, although they 
had no actual service.  

Reconsideration of this determination was denied in November 
1998.  In April 1999, the moving party was provided a copy of 
the pertinent regulations regarding this issue.  That month, 
the moving party requested revision of the Board's November 
1997 decision based on CUE.  He referred to his motion for 
reconsideration as the basis for his request for CUE review 
and made no additional argument.  


Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(b)), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not clear and unmistakable error include, 
but are not limited to, a disagreement as to how the facts 
were weighed or evaluated, 64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 1403(d)(3)).

In this case, the moving party has failed totally to provide 
any basis for his conclusion that the Board's November 1997 
decision contained CUE.  As the Board noted, the law is clear 
that eligibility is established by certification from the U.S 
service department.  An argument that other types of evidence 
can establish eligibility completely fails to raise a valid 
claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
November 1997 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.





ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


